Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Response to Amendments

Applicant’s amendments, filed 8/12/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 



Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

Stefani teaches a method of providing data storage services for maintaining tables associated with replicas of partitions stored on behalf of one or more clients (see col. 2 line 56 – col. 3 line 14).  Stefani creates and maintains a distributed replicated volume comprising a plurality of sub-distributed across several computing nodes” representing distributed replicated volume, col. 6 lines 24-45, where “particular partition replica group” represents volume and where “partition” among plurality of partitions represents sub-volume).  Stefani also teaches creating and maintaining a content files associated with the at least one distributed replicated volume, wherein the at least one content file includes a description of at least one of the plurality of sub-volumes and a description of at least one brick corresponding to the at least one subvolume (see col. 18 lines 37-53, “allocate one or more partitions for a new table, create two or more replicas each for the partitions, and update the appropriate metadata in response to creating the table”, col. 19 lines 10-35, “creating partitions for the new table may include selecting nodes on which to store multiple replicas of each of the partitions, creating the multiple replicas, and updating the partition metadata (e.g., updating the Partitions table to include the newly created replicas and to indicate their locations)” where partition metadata tracks created replicas and locations represents content file associated with partition/sub-volume and where “replica” represents brick).

The prior art of record, alone or in combination with each other, does not expressly teach a method comprising: creating at least one distributed replicated volume having a plurality of sub-volumes, wherein each sub-volume of the plurality of sub-volumes includes at least one brick; creating at least one content file associated with the at least one distributed replicated volume, wherein the at least one content file includes a description of at least one of the plurality of sub-volumes and a description of at least one brick corresponding to the at least one sub- volume, wherein the at least one content file only includes at least one of the plurality of sub- volumes and the at least one brick that correspond to the at least one sub-volume that meet or surpass a content usage threshold, the content usage threshold corresponding to a percent of utilized disk space; and using the content file to perform an operation on at least one of the plurality of sub- volumes without performing the operation on other sub-volumes in the plurality of sub-volumes, wherein the at least one of the plurality of sub-volumes are those that are below the content usage threshold.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169